UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHARQAWI ABDU ALI AL-HAAG., et al
Petitioners,
Civil Action No. l:O9-cv-OO745 (RCL)

V.

BARACK H. OBAMA,
President of the United States, et. al.,

Respondents.

§§\/&\)§\)§\)\J%/

 oRDER

Upon consideration of Petitioner’s Consent Motion to Prop0se New Brieflng
Schedule to Reply to Respondents’ Opposition to Petitioner’s Motion to Strike
Statements from the F actual Return, it is hereby

ORDERED that a new briefing schedule will be set after Respondents’ filing
of their Opposition to said motion, and

ORDERED that Petitioner is not required to file his Reply by February 4,
2011.

SO ORDERED

Date: 3/,¢/:¢ 

RoYcE c. LAMBERTH
uNirEo sTATEs DISTRICT JUDGE